Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention relates to a magnetic memory device. The independent claims 1, 12 and 19 recite an apparatus and method for operating a magnetic memory cell comprising: a memory component comprising a plurality of magnetic storage elements for storing memory data; at least one sensor component configured to detect a magnetic field external to the memory component, wherein the at least one sensor component outputs a signal to one or more components of the magnetic memory device based on the detected magnetic field; and at least one coil configured to generate a magnetic field in a first direction opposite to a second direction of the detected magnetic field when the signal is above a predetermined threshold value. The prior art fails to disclose or suggest at least one coil configured to generate a magnetic field in a first direction opposite to a second direction of the detected magnetic field when the signal is above a predetermined threshold value. Therefore, claims 1-20 are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871.  The examiner can normally be reached on 8:00am-5:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        09/11/2021